Citation Nr: 1825623	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 2006, for the grant of service connection for depression.  

2.  Whether there was clear an unmistakable error (CUE) in a May 1972 rating decision denying service connection for depression.  

3.  Entitlement to an evaluation in excess of 30 percent for service-connected depression, prior to June, 29, 2009.  


REPRESENTATION

Veteran represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas, that, among other actions, denied the Veteran's claim for an earlier effective date for the grant of service connection for depression and increased the evaluation for this service-connected disability from 30 percent disabling to 50 percent disabling, effective from June 29, 2009.  The Veteran expressed timely disagreement with these determinations, and the present appeal ensued.  

Characterization of issues on appeal

The Board notes that the initial adjudication of the Veteran's claim for an earlier effective date for the grant of service connection for depression did not address whether there was CUE in the May 1972 rating decision.  However, this theory of entitlement was subsequently raised by the Veteran and his private attorney, and the RO considered facts of the issue under the laws controlling claims and appeals for CUE and earlier effective dates in the July 2014 Statement of the Case.  Further, in the November 2015 certification of the issue to the Board, the RO noted that this issue included the matter of whether an earlier rating decision contained CUE.  

Because the underlying benefit sought in this matter is the same under both theories of entitlement, and because both theories of entitlement were initially adjudicated by the RO, and subsequently certified to the Board, it is proper for the Board to take jurisdiction of the issues seeking an earlier effective date by way of a traditional appeal and CUE motion.  However, to prevent confusion, the Board has bifurcated these matters.  See, generally, Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  

Also, as will be further discussed in the Remand portion of this decision, in a March 2011 statement, the Veteran's private attorney expressed disagreement with the effective date of the evaluation increase from 30 percent to 50 percent, as assigned by the RO in the May 2010 rating decision.  While this assertion was made in verbiage seeking an earlier effective date for the increased evaluation, the Board notes that this issue is best framed as an issue seeking an increased evaluation prior to the effective date of the assigned increase.  The Veteran is not prejudiced by this action, as the benefit being sought remains the same under either framing of the issue.  See Tyrues, supra; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The issue of entitlement to an earlier effective date for the grant of service connection for depression, to include if there was CUE present in the March 2007 and January 2008 rating decisions, has been raised by the record in a March 2016 statement from the Veteran's private attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to an evaluation in excess of 30 percent for service-connected depression, prior to June, 29, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final May 1972 rating decision denied service connection for depression.

2.  A final March 2006 rating decision established service connection for depression, and assigned a 10 percent initial evaluation from March 30, 2006.  

3.  The issue seeking an earlier effective date for the grant of service connection for depression is a "freestanding" claim for an earlier effective date.

4.  The correct facts for the issue of entitlement to service connection for depression, as they were known at the time of the May 1972 rating decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision that denied service connection for depression is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The March 2007 rating decision that established service connection for depression from March 30, 2006, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

3.  The criteria for an effective date prior to March 30, 2006, for service connection for depression have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. §§ 3.105, 3.400(b)(2) (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

4.  The May 1972 rating decision that denied service connection for depression was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104, 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Resolution of the issue seeking an earlier effective date for the grant of service connection for depression turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue decided herein turns on a matter of law, further assistance, such as the further procurement of records or VA examinations, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these particular issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Likewise, the United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior rating decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403 (b) (2017).

Earlier effective date for the grant of service connection for depression, to include whether the May 1972 rating decision contained CUE

The Veteran contends that an effective date prior to March 30, 2006, for the award of service connection for depression is warranted.  Specifically, he contends that the RO erred in the March 2007 rating decision in assigning an effective date of March 30, 2006, for the grant of service connection for depression, and that the May 1972 rating decision that denied service connection for depression contains CUE.  

Finality of the May 1972 and March 2007 rating decisions

As an initial matter, the Board finds that the May 1972 and March 2007 rating decisions that denied service connection for depression and established service connection for depression, effective from March 30, 2006, respectively, are final.  

In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely NOD with the decision and the AOJ issues a Statement of the Case (SOC), a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for an SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 


The May 1972 rating decision 

In a May 1972 rating decision, the RO denied entitlement to service connection for depression.  Although notified of this denial in June 1972, the Veteran neither appealed the denial nor submitted new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b); Beraud, supra.  Moreover, no relevant service department records were received subsequent to the May 1972 rating decision.  38 C.F.R. § 3.156(c).  In this regard, the Veteran's service treatment records of record were date stamped as received by VA in between August 1971 and November 1971.  Therefore, such rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), (c), 20.302, 20.1103 (2017); see also Bond, supra.

The March 2007 rating decision

In a March 2007 rating decision, the RO established service connection for depression and assigned a 10 percent initial evaluation from March 30, 2006.  In an August 2007 statement, the Veteran filed several "claims," to include for an increased evaluation for his service-connected depression; however, there is no statement of record dated within one year of the notice of the March 2007 rating decision which expressed disagreement with the effective date for the grant of service connection for depression.  

In a January 2008 rating decision, the RO, among other actions, partially granted the Veteran's claim for an increased evaluation for service-connected depression, assigning a 30 percent evaluation from August 17, 2007.  In a June 2009 statement, the Veteran requested an effective date of January 1972 for the grant of service connection for depression.  In making this assertion, the Veteran erroneously stated that, by the January 2008 rating decision, the RO established service connection (rather than an increased evaluation) for depression from August 2007.  It is from this statement that the current issue on appeal seeking an earlier effective date for the grant of service connection of depression stems.  

It is clear that the Veteran and his private attorney are seeking an effective date of January 1972 for the grant of service connection for depression; however, as noted above, the initial assertion regarding this matter as received by VA in June 2009 - more than one year after notification of the March 2007 rating decision which established the effective date for the grant of service connection for this disability and the January 2008 rating decision which partially granted his claim for an increased evaluation.  Further, no new and material evidence was received within the remainder of the appeal period of the March 2007 rating decision, and as discussed above, no relevant service department records were received thereafter.  Therefore, the March 2007, rating decision is also final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), (c), 20.302, 20.1103 (2017); see also Bond, supra.

Earlier Effective Date - grant of service connection

The Veteran is seeking an earlier effective for the grant of service connection for depression.  A March 2007 rating decision granted service connection for depression, and assigned an effective date of March 30, 2006, based on the date that VA received the Veteran's petition to reopen his previously-denied claim to establish service connection for this disability.  The Veteran did not express disagreement with the assignment of this effective date in a timely manner or submit new and material evidence regarding  the assignment of the effective date of this award.

The current claim for an earlier effective date for the grant of service connection for depression was filed in June 2009 - more than 20 months after notification of the March 2007 rating decision which established the effective date assigned for service connection for this disability.  Because the March 2007 rating decision became final prior to the Veteran's initial assertion seeking an earlier effective date for the grant of service connection for this disability, the current claim is a "freestanding" claim because the rating decision granting service connection became final.  Therefore, the claim must be denied.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (the Court) ruled that such a "freestanding" claim "vitiates the rule of finality."  A freestanding claim for an earlier effective date for service connection for depression seeks a benefit not provided by law.  Therefore, the claim must be denied as a matter of law.  

Applicable law - CUE

The Veteran maintains that the May 1972 rating decision denying service connection for depression contain CUE.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of the "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the claimant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The Board notes that before the 1990 effective date of what is now 38 U.S.C. § 5104(b), AOJs were not required to set forth in detail the factual bases for their decisions.  Recognizing this, the Federal Circuit has explained that, in the absence of evidence to the contrary, the AOJ is presumed to have made the requisite findings.  See Natali v. Principi, 375 F.3d 1375, 1380-81 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d at 1355-56.  In determining whether CUE exists in such a case, the Board must examine the evidence of record; assume that the AOJ was aware of and duly considered extant law; and form a conclusion as to whether the AOJ decision was supportable in light of the evidence and law that then existed.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  Silence in a final AOJ decision made before 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996). 

CUE in the May 1972 rating decision

The Veteran essentially contends that the May 1972 rating decision contained CUE in denying service connection for depression his service treatment records, which were of record at the time of the May 1972 rating decision contained a diagnosis, or in the alternative, signs and symptoms of depression, prior to his separation from service.  As such, the Veteran asserts that the effective date of service connection for depression should be the day after his separation from service in light of the fact VA received his initial June 1972 claim for service connection for a nervous condition within a year of service discharge.  

Under the law extant in May 1972, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 310.  Essentially, the relevant laws and regulations referable to claims to establish service connection were essentially the same in May 1972 as they are today. 

In the May 1972 rating decision, the RO summarily denied the Veteran's claim to establish service connection for a nervous condition, stating "There is no evidence of [a] nervous condition established in service or subsequently."  The Board notes that the "Code sheet" portion of the rating decision also contained the verbiage "NERVOUS CONDITION - claimed by the [V]eteran[;] not shown by the evidence of record."  

Unfortunately, there is no other information of record from the time of the May 1972 rating decision which alludes to how the RO arrived at this conclusion.  With that said, the Board reiterates that, in Natali and Pierce, the Federal Circuit held that the AOJ had no duty to include such information.  Further, the Federal Circuit has also made it clear that, in such circumstances, present adjudicators must examine the evidence of record; assume that the AOJ was aware of and duly considered extant law; and form a conclusion as to whether the AOJ decision was supportable in light of the evidence and law that then existed.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  Silence in a final AOJ decision made before 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996).

In the instant case, the Board finds that there is no CUE in the portion of the RO's May 1972 rating decision that denied service connection for depression.  In this regard, in determining that service connection for such disorder was not warranted, the May 1972 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome.

While, as noted above, there is little-to-no explanation concerning the reason(s) for the RO's conclusory denial of service connection for this disability, the Board notes that the evidence necessary to decide the claim under the appropriate laws was reviewable by the RO prior to the May 1972 rating decision.  Further, as noted above, it must be assumed that this evidence was reviewed and considered appropriately without clear evidence to the contrary.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  

The Veteran contends that his original claim should never have been denied, as his service treatment records contained a diagnosis of depression and signs and symptoms of the disability.  Here, it is true that the May 1972 rating decision contains no reference to, or discussion of, the Veteran's in-service treatment for psychiatric symptoms.  However, as noted above, it cannot be presumed from the RO's failure to mention this evidence that it was not considered.  Eddy, supra.  

Additionally, while the service treatment records note several instances of complaints of, and treatment for, psychiatric symptoms during his service, to include an "impression" of depression as early as January 1971, there is evidence of record showing that the Veteran's in-service psychiatric symptoms may have been acute and transitory, to include his separation examination, wherein prior anxiety and depression were specifically denied and a February 1971 service treatment record reflecting that "mental hygiene states they don't think he has any nervous problem."  While the RO did not cite or weigh this specific evidence in the May 1972 rating decision, the question before the Board, a matter of CUE, is not to be reviewed on the basis of how the RO arrived at the conclusion reached, but rather, whether such a conclusion could have reasonably been reached given the facts and law extant at that time.  

Consequently, the Board finds that the Veteran's arguments are tantamount to a disagreement with how the facts were weighed by the adjudicator in May 1972.  In this regard, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  This argument is therefore without merit. 

Therefore, the Board finds the Veteran's allegations of CUE in the May 1972 rating decision to be without merit.  In fact, the Board notes that there was no medical evidence regarding a post-service psychiatric diagnosis or treatment for such at the time of the May 1972 rating decision.  Additionally, evidence of a medical nexus between the Veteran's depression was not received until February 2007, when a VA examiner found that the Veteran's depression, not otherwise specified, was related to his military service.  Similarly, although the Veteran's private attorney states that the Veteran's initial claim could have been granted without the need to undertake and examination and obtain a nexus opinion due to the in-service reports of psychiatric symptoms and "impression" of depression in January 1971, this argument fails because of a lack of a post-service psychiatric diagnosis at the time of the May 1972 rating decision.  

To the extent that the RO could have requested a VA psychiatric examination be undertaken in 1972 to verify a post-service psychiatric diagnosis and obtain a medical nexus opinion, failure to fulfill the duty to assist cannot amount to CUE.  See Baldwin, supra.  In this regard, the Federal Circuit held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatable changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  

For the foregoing reasons, it cannot be said that the RO's denial of entitlement to service connection for depression in the May 1972 rating decision contained an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.  Rather, the Board concludes that the correct facts, as known at the time, were before VA adjudicators and the statutory and regulatory provisions extant at the time were correctly applied.  Specifically, there is no basis to find that it was unreasonable for the RO to have determined that service connection for a nervous condition was not warranted at that time.  Therefore, the allegations of CUE in the May 1972 rating decision are unsupported and the Veteran's motion for revision or reversal of such decision must therefore be denied.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).    


ORDER

An effective date earlier than March 30, 2006, for the award of service connection for depression is denied.

The Veteran's claim to reverse the May 1972 rating decision that denied service connection for depression based on CUE is denied.


REMAND

As noted in the Introduction, in the May 2010 rating decision, the RO partially granted the Veteran's claim for an increased evaluation for this disability; the evaluation from increased from 30 percent to 50 percent, effective from June 29, 2009.  In March 2011, the Veteran, through his private attorney, filed a Notice of Disagreement (NOD) with the effective date of the increased evaluation - essentially contending that an evaluation in excess of 30 percent for service-connected depression was warranted prior to June 29, 2009.  There is no indication that the disagreement has been resolved or that VA has provided the Veteran and his private attorney with a Statement of the Case (SOC) in response to the NOD.  A remand is therefore necessary to ensure that the SOC is furnished.  38 U.S.C.A. § 7105A (b) (West 2014); 38 C.F.R. § 19.101 (2017).  Manlincon v. West, 12 Vet. App. 238 (1999).  

The purpose of the remand is to give the AOJ an opportunity to cure this procedural defect.  Thereafter, the AOJ should return the appeal to the Board only if the Veteran or his private attorney perfect the appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his private attorney with a Statement of the Case in response to the March 2011 Notice of Disagreement with the May 2010 denial of an evaluation in excess of 30 percent for service-connected depression, prior to June, 29, 2009.  Return the case to the Board only if a Substantive Appeal is timely filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


